Motion for leave to withdraw appeal denied. There are two separate article 78 proceedings pending for review of different determinations by PERB. Thus, Parker v Rogerson (35 NY2d 971), involving inconsistent appellate routes in a single proceeding, is inapplicable. The appeal pending here is the only vehicle by which a review of the nonfinal order of the Appellate Division entered June 7, 1982 [88 AD2d 685] may be obtained (Matter of Concerned Citizens to Review Jefferson Val. Mall v Town Bd. of Town of Yorktown, 54 NY2d 957).